United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                November 9, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                             No. 05-50013
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

STEPHANIE ABREGO,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 2:04-CR-450-1
                       --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:1

     Stephanie Abrego pleaded guilty to an indictment charging

her with conspiracy to possess with intent to distribute more

than 50 kilograms of marijuana.    Abrego was sentenced at the

bottom of the guideline imprisonment range to a 33-month term of

imprisonment and to a three-year period of supervised release.

She was ordered to pay a $1,000 fine.    Abrego gave timely notice

of her appeal.




     1
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-50013
                                 -2-

     Abrego contends that her sentence should be vacated because

it was imposed pursuant to an unconstitutional mandatory

guidelines system, contrary to United States v. Booker,

125 S. Ct. 738, 768–69 (2005), a so-called Fanfan error.    See

United States v. Martinez-Lugo, 411 F.3d 597, 600 (5th Cir.

2005), cert. denied, ___ S. Ct. ___ (Oct. 11, 2005) (No. 05-

6242).    This court’s review is for plain error.   See id.; United

States v. Mares, 402 F.3d 511, 520–21 (5th Cir.), cert. denied,

126 S. Ct. 43 (2005).

     Abrego cannot carry her burden of showing that the

Fanfan error affected her sentence.    See Martinez-Lugo, 411 F.3d

at 600.    There is nothing in the record to suggest that the

district court felt constrained by the mandatory guidelines in

imposing Abrego’s sentence.    See Mares, 402 F.3d at 522; see also

United States v. Bringier, 405 F.3d 310, 317 n.4 (5th Cir.)

(minimum guideline sentence, without more, insufficient to carry

third prong of plain-error test), cert. denied, 126 S. Ct. 264

(2005).    The judgment is AFFIRMED.